Citation Nr: 1730812	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  04-16 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, prior to March 20, 2012, on an extraschedular basis.


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2003 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The August 2003 rating decision on appeal denied the Veteran's claim seeking an increased rating for his service-connected headache disorder.  The Veteran appealed this decision to the Board, and initially requested to participate in a Board hearing to be conducted at the local RO.  He later withdrew his hearing request, as reflected in a May 2006 submitted statement.  In May 2007, the Board remanded the increased rating claim for further development.  

Upon return of case to the Board in June 2010, the Board granted the Veteran's increased rating claim and concluded that an implicit TDIU claim had been raised as part and parcel of the claim on appeal, pursuant to the then-recently issued precedential decision of Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board then remanded the TDIU claim to afford the Veteran a VA examination to determine the collective impact of his service-connected disabilities on his ability to obtain and maintain gainful employment.  

When the TDIU claim was subsequently returned to the Board in July 2011, the Board remanded the claim again to afford the Veteran the requisite related due process, namely issuing appropriate VCAA notice, providing the Veteran with a formal TDIU application, and clarifying to the Veteran that he did not need to submit a new substantive appeal of this TDIU claim in order to afford the Board jurisdiction thereof, as erroneously instructed by the Board in June 2010.

In a March 2016 rating decision, the RO granted the Veteran's claim for a TDIU, effective as of March 20, 2012 and issued a concurrent supplemental statement of the case denying entitlement to a TDIU prior to March 20, 2012.  The claim has now been returned to the Board for further review.  The case is again REMANDED to the RO, and the RO will inform the Veteran of any further action required.  


REMAND

As set forth in the procedural history above, the issue currently before the Board is the Veteran's entitlement to a TDIU prior to March 20, 2012, the date on which he became schedularly eligible for TDIU consideration, given the award of a 50 percent rating for his headache disorder as of this date.  As of March 20, 2012, the Veteran was in receipt of a combined 60 percent disability rating for his several service-connected disabilities, which all stem from a single in-service incident, an assault causing a cranial fracture and traumatic brain injury.  Pursuant to 38 C.F.R. § 4.16(a), his multiple disabilities stemming from a single incident are considered as one (60 percent disabling) disability, thereby qualifying him for schedular TDIU entitlement.  

As referenced above, pursuant to the Board's June 2010 remand directives, the Veteran was afforded a VA examination in July 2010 to assess the severity of his service-connected disabilities and the collective impact of these disabilities on his ability to obtain and maintain employment.  After conducting the requested examinations, the July 2010 VA examiner opined that the Veteran's service-connected headache disorder precluded the Veteran from obtaining and maintaining physical or sedentary employment.  

As this medical opinion concludes that the Veteran's service-connected headache disorder rendered him unemployable during a period in which was not eligible for the award of a TDIU on a schedular basis (per 38 C.F.R. § 4.16(a)), the Board finds that this medical opinion is sufficient to trigger VA's duty to refer this case to VA's Director of Compensation Service for consideration of entitlement to a TDIU prior to March 20, 2012 on an extraschedular basis, per 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED to the RO for the following action:

1.  Pursuant to 38 C.F.R. § 4.16(b), refer the claim for entitlement to a TDIU prior to March 20, 2012 on an extraschedular basis to VA's Director, Compensation Service. 

2.  Thereafter, readjudicate the claim.  If the full benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

